Citation Nr: 0739386	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-22 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
diagnosed as schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from February 1995 to 
January 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision issued by the 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the appellant's claim of 
entitlement to service connection for a psychiatric disorder 
diagnosed as schizophrenia, paranoid type.

In July 2005, the appellant submitted a written request for a 
videoconference Board hearing.  The appellant was 
subsequently scheduled for a videoconference hearing in March 
2006; however, the appellant requested a postponement prior 
to the hearing.  In February 2006, the appellant again 
requested a videoconference Board hearing.  However, the RO 
was subsequently informed that the appellant would not be 
able to testify.  Then, in July 2007, the appellant requested 
a videoconference Board hearing.  This hearing was scheduled 
for November 7, 2007.  The appellant failed to report for 
that hearing because he was hospitalized.  Since then, the 
appellant has not submitted a request to reschedule the 
hearing.  Therefore, the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. § 20.704(d).

The Board notes that the RO has rescinded its January 2003 
deferred rating action finding that the appellant's 
substantive appeal was not timely submitted.  The January 
2006 Supplemental Statement of the Case (SSOC) indicates that 
the appellant's claim for service connection, as a result of 
this nullification, was no longer being analyzed on a new and 
material evidence basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The January 2001 RO letter to the appellant fails to inform 
him of what kind of evidence is necessary to substantiate his 
claim, what evidence he is expected to provide and that he is 
to provide all pertinent evidence in his possession.  
Therefore, the RO must correct this defective notice by 
sending the appellant a VCAA notice letter that conforms to 
the regulatory requirements.  The letter should also include 
an explanation as to the information or evidence needed to 
establish a disability rating and effective date for the 
claim on appeal, as outlined by the United States Court of 
Appeals for Veterans Claims (the Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has argued that his behavioral problems in 
service and misconduct discharge reflect in-service 
psychiatric symptoms.  However, the RO did not obtain the 
appellant's service personnel records.  The appellant's 
service personnel records are deemed to be within the control 
of the government and should have been included in the record 
in their entirety, including performance evaluation reports, 
as they may be determinative of the claim.  Therefore a 
remand is necessary for the purpose of obtaining seeking 
after such records.  See Bell v. Derwinski, 2 Vet. App. 492 
(1992).  The relevant service personnel records from the 
Army, February 1995 to January 1996, including all records 
relating to the appellant's misconduct discharge, should be 
obtained and associated with the claims file.

Likewise, the evidence of record indicates that the Social 
Security Administration (SSA) found the appellant to be 
disabled as of October 1, 1997.  However, none of the records 
associated with the appellant's claim for such benefits have 
been associated with the claims file.  Therefore, the medical 
records from the SSA pertaining to the appellant's claim for 
disability, and any medical records pertaining to the 
original or any continuing award of benefits should be 
requested and associated with the claims file.

Review of the evidence of record reveals that the appellant's 
psychiatric care was transferred from the San Bernardino, 
California Mental Health Center to the Riceland Regional 
Mental Health Authority.  The appellant was noted to have a 
history of schizophrenia, paranoid type.  The treatment 
records from the California facility are not of record.  The 
RO should take appropriate steps, with the assistance of the 
appellant as needed, to obtain these pertinent medical 
records.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate 
that the appellant displayed psychiatric symptoms at the time 
of his discharge from service that have continued to the 
present.  The appellant's stepfather has presented written 
statements to that effect.  In addition, a May 2001 doctor's 
note includes a history that the appellant was withdrawn and 
seemed depressed just after his discharge and that he was 
unable to focus or hold a job.  An August 1997 Fontana Family 
Health Center record indicates that the appellant had 
admitted to hearing voices since April 1997, less than a year 
and four months after his discharge from service.  In light 
of the existence of credible evidence of continuity of 
symptoms capable of lay observation, as well as evidence that 
the appellant may have had manifestations of a psychosis 
within one year of service, the board finds that the duty to 
assist in this case requires that a VA medical opinion should 
be obtained on remand.

For these reasons, this case is REMANDED for the following 
development:

1.  The AMC/RO must send the veteran a 
VCAA letter pertaining to the claim of 
service connection for a psychiatric 
disorder.  The letter should comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007).  In particular, the AMC/RO must: 
(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim of service connection for a 
psychiatric disorder; (2) inform the 
claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should take appropriate 
steps to secure all Army personnel and 
performance evaluation records or 
alternative records for the veteran 
through official channels or any other 
appropriate source, including the 
appellant.  Any and all records obtained 
should be associated with the claims 
file.  If there are no records, the RO 
should so specifically find and the 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  The AMC/RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the veteran, including the List of 
Exhibits associated with any SSA ALJ 
decision, as well as copies of all of the 
medical records upon which any decision 
concerning the veteran's original or 
continuing entitlement to benefits was 
based.  All of these records are to be 
associated with the claims file.

4.  The AMC/RO should contact the veteran 
to obtain the names and addresses of all 
California medical care providers who 
treated him for any psychiatric disorder 
after his discharge from service.  In 
particular, the RO should obtain the 
records from treatment provided at the 
San Bernardino, California Mental Health 
Clinic in 1997.  After securing the 
necessary release(s), the AMC/RO should 
obtain those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  After the above development is 
completed, the AMC/RO should arrange to 
have the veteran's claims file reviewed by 
a psychiatrist in order to determine the 
onset date of the veteran's schizophrenia.  
The reviewer should offer an opinion as to 
the etiology and onset date of the 
veteran's psychiatric condition(s).  In 
particular, the reviewer should offer an 
opinion as to whether it is at least as 
likely as not that the etiology of the 
veteran's schizophrenia is attributable to 
any disease or incident suffered during 
his active service from February 1995 to 
January 1996.  The reviewer should express 
an opinion as to whether it is at least as 
likely as not that the appellant's current 
schizophrenia had its onset during the 
period of active service between February 
1995 and January 1996, or whether 
schizophrenia was manifested from January 
1996 to January 1997.  In this regard, the 
examiner should note the lay statements of 
record concerning the veteran's symptoms.

The reviewer should discuss what is meant 
by the prodromal phase of schizophrenia 
and how it is applicable to the veteran's 
psychiatric history.  In particular, the 
reviewer should discuss whether the 
veteran's behavior that led to his 
misconduct discharge was an early 
manifestation of schizophrenia.  

The reviewer should render an opinion as 
to whether or not the veteran's 
schizophrenia pre-existed his entry into 
service in February 1995.  If the 
reviewer finds that the condition pre-
existed service, the reviewer must render 
an opinion as to whether the veteran's 
schizophrenia was aggravated beyond the 
natural progress of the condition during 
that period of service.

5.  Any additional development suggested 
by the evidence should be undertaken.  If 
the reviewer determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

6.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
physician's report and examination report 
(if any).  If any report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's 
psychiatric disorder claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including the presumption of 
soundness and the aggravation of pre-
existing conditions.  

8.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



